                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         PANAMA CITY DIVISION

HEWITT A. GRANT, II,

      Plaintiff,

v.                                                   Case No. 5:19cv45-TKW-MJF
EMMETT POWELL,

      Defendant.
                                            /

                                      ORDER

      This case is before the Court based upon the magistrate judge’s Report and

Recommendation (Doc. 22). No objections to the Report and Recommendation

were filed. Having reviewed the Report and Recommendation and the case file, I

agree with the magistrate judge’s determination that Defendant’s motion to dismiss

is due to be granted and that the federal claims in Plaintiff’s amended complaint are

due to be dismissed with prejudice. The amended complaint does not appear to

assert a state law claim, but to the extent it does, I agree with the magistrate judge’s

determination that the Court should decline supplemental jurisdiction and dismiss

any state law claims without prejudice. Accordingly, it is

      ORDERED that:

      1.     The magistrate judge’s Report and Recommendation is adopted and

             incorporated by reference in this Order.
2.   Defendant’s motion to dismiss (Doc. 17) is GRANTED, and

     a. Plaintiff’s federal claims under the First, Fifth, and Fourteenth

        Amendments are DISMISSED with prejudice.

     b. Any state law claims in the amended complaint are DISMISSED

        without prejudice.

3.   The Clerk shall close the file.

DONE and ORDERED this 13th day of January, 2020.

                          T. Kent Wetherell, II
                         T. KENT WETHERELL, II
                         UNITED STATES DISTRICT JUDGE




                                  2
